The State Bent Administrator was justified in this case in holding that the rent increase was obtained under circumstances and upon representations which amounted to an undertaking by the landlord that the service of elevator operators would be maintained as long as the increase was in effect. (State Besidential Bent Law, § 4, subd. 4, par. [d]; L. 1946, ch. 274, as amd.) If the landlord desires to be relieved of the obligation of maintaining manual operators on the self-service elevators, an appropriate application may be made to the Bent Administrator, who may then make such order as is appropriate respecting a reduction in rent and the maintenance of other attendants’ services. Order unanimously affirmed, with one bill of $20 costs and disbursements to the respondents. Present — Peck, P. J., Dore, Cohn and Callahan, JJ. [See post, p. 746.]